DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/21/2021 and 11/8/2021 are being considered by the examiner.

Drawings
The drawings are objected to because:
In Figure 5C the solvent labeled as “128” should be “228”. 
Figures 10A-B, 11, 12A-B are blurry and unable to be properly read. These should be updated with clearer images. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality: In paragraph 59, “in addition to the photo-activated agent generator” should be “in addition to the thermally-activated agent generator”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US20160300756A1, published on 10/13/2016) in view of Rowell (US20170255103A1, published on 9/7/2017), Banna (Samer Banna and Ankur Agarwal, “Pulsed high-density plasmas for advanced dry etching processes”, 2012, Journal of Vacuum Science & Technology A, Volume 30, Issue 4), and Yang (Zhiyong Yang, Anatoly Y. Burov, Lifeng Duan, Fan Wang; “Multifeature focus exposure matrix for tool diagnosis”, 2011, Proceedings of SPIE, Volume 7971 (1), p.79712N-79712N-9).
In regards to claim 1, Somervell teaches:
A method for partially filling an open feature on a substrate that comprises receiving a substrate having a layer with at least one open feature formed therein (Somervell, abstract, claim 1) which reads on claim limitation “A method for processing a semiconductor substrate, the method comprising: receiving a substrate having microfabricated structures defining recesses”.
Over-filling the open feature with an organic coating that covers the upper surface of the layer and extends to the bottom of the open feature (Somervell, abstract, Claim 1, Fig 2A). Somervell also teaches the use of a resin as the organic coating (Paragraph 54-55). This reads on claim limitation “depositing a resin film on the substrate, the resin film filling the recesses and covering the microfabricated structures”.
The organic compound (resin) would be made soluble to a solvent (developer) when exposed to UV (actinic) radiation, which would require the resin to be initially resistant to development by a solvent (Somervell, paragraph 46), which reads on claim limitation “the resin film being initially resistant to development by a first solvent”.
The use of UV (actinic) radiation make soluble portions of the resin in a developer solution (Somervell, Claims 1-3), which reads on claim limitation “depositing a first overcoat film on the substrate, the first overcoat film containing a first agent-generating ingredient that generates, in response to actinic radiation, a first solubility- changing agent; exposing the first overcoat film to first sufficient actinic radiation to generate the first solubility-changing agent within the first overcoat film”. Somervell does not teach the use of an overcoat, but rather directly affecting the solubility of the surface of the resin. However, Rowell does teach the use of a pattern trimming composition which acts as the overcoat, affecting the solubility of an underlying resin material. Rowell also teaches that the trimming composition can contain an acid generator such as a thermal acid generator (TAG) (Rowell, Paragraph 23). Somervell further teaches the alternative use of a photoacid generator (PAG) in place of a TAG as an acid generator (Somervell, Paragraph 58). It would be obvious to a person of ordinary skill in the arts that the use of a PAG in place of the TAG would lead to predictably similar results. 
The film is baked to diffuse the acid into the trench where additional deprotection occurs to the desired depth (Somervell, Paragraph 70), which reads on claim limitation “diffusing the first solubility-changing agent a first predetermined depth into the resin film causing a first portion of the resin film to become soluble to the first solvent”.
To create an organic coating plug of pre-determined thickness at the bottom of the open feature (Somervell, claim 1) which reads on claim limitation “the resin film being recessed respective first combined depths in the recesses”. 
Somervell and Rowell do not explicitly teach to repeat the steps of the previously mentioned solubility changing process as is described in the instant claim 1. However repeating steps for a desired effect is well known in the art as shown by Banna (page 27 col 2) which discloses repeating etching steps for a desired recess depth. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to repeat the resist development steps in order to obtain a desired result of a recess depth as suggested by Bana.

In regards to claim 2, Somervell teaches that the film is baked to diffuse the acid into the trench where additional deprotection occurs to the desired depth (Paragraph 70) which reads on claim limitation “diffusing the first solubility-changing agent the first predetermined depth into the resin film comprises heating the substrate”.
In regards to claim 3, the instant application describes that the diffusion depth of the acid during the 2nd iteration of the resin development steps is deeper in a first recess than in a second recess, and that the combined depths after both iterations of the resin development are deeper in a first recess than in a second recess. It would be known in the art by a person of ordinary skill in the arts that exposure of the actinic radiation can vary across a wafer or substrate. A common example being a FEM (focus exposure matrix), which varies the focus and exposure dose across the wafer in order to optimize the critical dimensions (CD) and resolution of the resulting features (Yang, Page 7, Section 4). An example of such a FEM wafer can be seen in page 5 figure 4 as well.  It would  be obvious to a person of ordinary skill in the art to optimize the dose and focus for each mask as taught by Yang to improve CD uniformity (CDU), which can result in different development depths (the depth which the acid can diffuse).    
In regards to claim 4, as previously mentioned for claim 1, Rowell teaches the use of a PAG, which reads on the claim limitation “the first agent-generating ingredient comprises a photoacid generator”.
In regards to claim 5, in the case of cyclic processing, where the development steps are repeated, it would be obvious to a person of ordinary skill in the arts to implement actinic radiation with substantially similar characteristics. If the same or similar materials are being used for the overcoat, it would reasonably require similar actinic radiation in order to diffuse the acid (solubility changing agent). It would also be more cost effective to maintain the same or similar actinic radiation, to reduce the number of photolithographic tool settings required for optimization (such as focus or dose). 
In summary, regarding claims 1-5, it would be obvious to a person of ordinary skill in the arts to apply the teachings of Rowell and Banna to Somervell in order to create an expected outcome of a recessed resin into the features of the microfabricated structures. Rowell further teaches that the use of a pattern trimming composition (overcoat) to remove portions of a resin is typical and known in the art (Rowell, paragraph 4).  

Claims 6,8-9,11 are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US20160300756A1, published on 10/13/2016) in view of Rowell (US20170255103A1, published on 9/7/2017), Banna (Samer Banna and Ankur Agarwal, “Pulsed high-density plasmas for advanced dry etching processes”, 2012, Journal of Vacuum Science & Technology A, Volume 30, Issue 4), and Yang (Zhiyong Yang, Anatoly Y. Burov, Lifeng Duan, Fan Wang; “Multifeature focus exposure matrix for tool diagnosis”, 2011, Proceedings of SPIE, Volume 7971 (1), p.79712N-79712N-9).
In regards to claim 6,8-9,11, the method of claim 1 was previously rejected. 
Claim 6 describes a 3rd iteration of the acid diffusion and development steps from claim 1, where in the acid generated due to heat instead of actinic radiation. Claim 8 is largely comparable with claim 1, however the second process cycle now uses a thermally generated solubility changing agent. In regards to both claims 6 and 8, Rowell teaches the use of a TAG (Rowell, paragraph 23) as a possible acid generator, in which the acid is generated through heat instead of actinic radiation. It would be obvious to a person of ordinary skill in the arts to use a TAG in place of a PAG, as it would be expected to create similar predictable results. As previously taught by Somervell, TAG and PAG are both valid to use as acid generators (Somervell, paragraph 58).  The instant claim 9 describes repeatedly removing portions of the resin until a predetermined thickness of the resin. The use of multiple processing cycles was already previously rejected in claim 1 by Banna (page 27 col 2).
In regards to claim 11, as was previously mentioned in the claim 1 rejection, Rowell teaches the use of acid generators, including a TAG. Also mentioned in the claim 1 rejection, as previously taught by Somervell, TAG and PAG are both valid to use as acid generators (Somervell, paragraph 58). It would be obvious to a person of ordinary skill in the arts that the use of a PAG in place of the TAG, or vice-versa, would lead to predictably similar results.

Claims 7,10,12,13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US20160300756A1, published on 10/13/2016) in view of Rowell (US20170255103A1, published on 9/7/2017), Banna (Samer Banna and Ankur Agarwal, “Pulsed high-density plasmas for advanced dry etching processes”, 2012, Journal of Vacuum Science & Technology A, Volume 30, Issue 4), and Yang (Zhiyong Yang, Anatoly Y. Burov, Lifeng Duan, Fan Wang; “Multifeature focus exposure matrix for tool diagnosis”, 2011, Proceedings of SPIE, Volume 7971 (1), p.79712N-79712N-9).
Claims 1 and 8 were previously rejected. The instant claim 8 is largely comparable with claim 1, however the second process cycle now uses a thermally generated solubility changing agent. The instant claim 9 describes repeatedly removing portions of the resin until a predetermined thickness of the resin. The use of multiple processing cycles was already previously rejected in claim 1. As previously mentioned in claim 1 as well, Rowell teaches the use of a TAG (Rowell, paragraph 23) as a possible acid generator. It would be obvious to a person of ordinary skill in the arts to use a TAG in place of a PAG, as it would be expected to create similar predictable results. As previously taught by Somervell, TAG and PAG are both valid to use as acid generators (Somervell, paragraph 58).
Claims 7 and 12 both describe the removal of the overcoat film and the solubility shifted portions of the resin during the development step. This removal would be expected, as shown by Rowell in figure 1D-1E that the overcoat and the affected portions of the resin are removed during development. 
Claim 8 describes that the width of at least one of the recesses is 20nm or less, with a depth of at least 5 times the width of at least one of the recesses. Banna shows in figure 28 an example of a similar recess, with a depth close to 200nm, and a width of 40nm at the top, and about 20nm at the bottom of trench. It is known in the art, that the feature sizes of microfabricated structures in semiconductors are continuing to shrink in order to reduce costs and improve performance, and that similar trenches of width 20nm or less is not unexpected. It would then be obvious to a person of ordinary skill in the arts to apply structures of similar or smaller dimensions in order to improve cost and performance.
In regards to claim 13-15, a process similar to claim 8 is described and was previously rejected. Differing from claim 8, claim 13 describes using heat to diffuse the acid, which is similar to and rejected in claim 2. Claim 13 explicitly uses a PAG and TAG, both of which were taught by Rowell, as previously mentioned in the claim 1 rejection. Claim 13 also mentions that at least two depths of the respective first depths are different depths. This concept is similar to and rejected in claim 3.   It would be known in the art by a person of ordinary skill in the arts that exposure of the actinic radiation can vary across a wafer or substrate. A common example being a FEM (focus exposure matrix), which varies the focus and exposure dose across the wafer in order to optimize the critical dimensions (CD) and resolution of the resulting features (Yang, Page 7, Section 4). An example of such a FEM wafer can be seen in page 5 figure 4 as well.  It would be obvious to a person of ordinary skill in the arts to optimize the dose and focus for each mask as taught by Yang to improve CD uniformity (CDU), which can result in different development depths (the depth which the acid can diffuse).    
In regards to claim 16, claim 15 was previously rejected. Claim 16 states that the first and second solvent are the same type of solvent. As mentioned in the claim 1 rejection, the use of cyclic processing is taught by Banna. It would be obvious to a person of ordinary skill in the arts to implement the same solvent for each cycle in a cyclic process, as the solvent chosen would be expected to be optimized for the removal of the resin used, as well as reduce cost associated with implementing multiple solvents. 
In regards to claims 17-19, claim 17 states performing the PAG-based process twice, claim 18 states performing the TAG based process a predetermined number of times, and claim 19 states that the TAG based process ca be performed once. As was previously mentioned in the claim 1 rejection, Banna (page 27 col 2) teaches the use of cyclic processing, with no limitations on the number of cycles. It would be obvious to a person of ordinary skill in the arts to optimize the number of cycles of the PAG and TAG based processes in order to achieve the predetermined height of the resin. 
In regards to claim 20, claim 13 was previously rejected. As previously mentioned in the claim 1 rejection, Somervell teaches to create a “plug of pre-determined thickness at the bottom of the open feature” (Somervell, claim 1), which reads on the claim limitation. As mentioned in the claim 17-19 rejection, it would be obvious to a person of ordinary skill in the arts to optimize the number of cycles of the PAG and TAG based processes in order to achieve the predetermined height of the resin.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Somervell (US20160300756A1, published on 10/13/2016), Rowell (US20170255103A1, published on 9/7/2017), Banna (Samer Banna and Ankur Agarwal, “Pulsed high-density plasmas for advanced dry etching processes”, 2012, Journal of Vacuum Science & Technology A, Volume 30, Issue 4), and Yang (Zhiyong Yang, Anatoly Y. Burov, Lifeng Duan, Fan Wang; “Multifeature focus exposure matrix for tool diagnosis”, 2011, Proceedings of SPIE, Volume 7971 (1), p.79712N-79712N-9) as applied to claims 1-20 above, and further in view of Tsuruda (US20100291490A1, published on 11/18/2010).
	In regards to claim 21, claim 13 was previously rejected. Tsuruda teaches the use of different concentrations of acid to affect the amount of resist (resin) made soluble in a developer (abstract, fig 5). It would be obvious to a person of ordinary skill in the arts to adjust the concentration of acid in a subsequent process cycle in order to for the resin to achieve the previously mentioned predetermined height, as a part of optimizing the process. 

In summary, all of the claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable. It would be obvious to a person of ordinary skill to adapt the methods and teachings of Rowell, Banna, Yang, and Tsuruda to the process Somervell.  The adaptations of Rowell would be expected to create equivalent and expected results. The adaptations of Banna and Tsuruda allow for better control and optimization of the resin removal process, in order to more accurately recess the resin to the predetermined height. The teachings of Yang show examples of a Focus Exposure Matrix (FEM), in which focus and dose can vary across different regions of a substrate, resulting in differing acid diffusion depths. 

Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koh (US 2016 049306 A1, published 2/18/2016), Liu (US 2010 015550 A1, published 1/21/2010), Kang (US 2009 274980 A1, published 11/5/2019), Matsuda (US 2012 273924 A1, published 11/1/2012), Grzeskowiak (US20210294148A1, published 9/23/2021), and Sekito (JP 2022099428 A, published 7/5/2022) were pertinent prior art that related to the similar processes as mentioned by the instant application, but were not cited by the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER N LEE whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 4162   		/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737